J-S33010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                 v.                            :
                                               :
    DERRICK RICO TAYLOR, JR.                   :
                                               :
                       Appellant               :   No. 670 EDA 2022


          Appeal from the Judgment of Sentence Entered March 3, 2022,
              in the Court of Common Pleas of Montgomery County,
              Criminal Division at No(s): CP-46-SA-0000698-2021.


BEFORE: KUNSELMAN, J., KING, J., and SULLIVAN, J.

JUDGMENT ORDER BY KUNSELMAN, J.:                      FILED OCTOBER 24, 2022

         Derrick Rico Taylor, Jr. appeals, pro se, from the judgment of sentence,

imposing $350 in fines and costs after the trial court convicted him of various

summary offenses arising from a traffic incident.1 Because Mr. Taylor did not

comply with many appellate rules, we dismiss his appeal.

         As explained in the trial court’s Pennsylvania Rule of Appellate Procedure

1925(a) Opinion, Mr. Taylor did not perform the duties required of an appellant

to perfect an appeal. First, he did not attach the docket entry of the appealed-

from order to his notice appeal.          See Trial Court Opinion, 6/13/22, at 2.

Second, Mr. Taylor did not include a request for the transcript of his non-jury

trial.    See id.     Third, he did not serve his notice of appeal on the

____________________________________________


1See 75 Pa.C.S.A. §§ 3301(a) (failing to drive on the right side of the road);
3306(a)(2) (improperly approaching an intersection); 3309(1) (failing to drive
within a single lane of traffic); and 3714(a),(c) (carelessly driving and causing
serious bodily injury).
J-S33010-22



Commonwealth, the trial judge, or the court reporter.            See id. at 2-3.

Because he failed to inform the court reporter of his appeal, the court reporter

never produced a transcript of the trial. As a result, this Court has no record

to review.

      Mr. Taylor’s failure to follow the appellate rules has left us in the dark

as to the facts of his case. Therefore, he has made it impossible for this Court

to perform its appellate function. Ensuring the transmission of a complete

record (including the trial transcript) was Mr. Taylor’s responsibly, because he

is the one appealing.   See Commonwealth v. Williams, 715 A.2d 1101,

1106 (Pa. 1998) (obligating appellant to purchase the transcript of the trial-

court proceeding and ensuring its transmission to the appellate court).

      Moreover, Mr. Taylor has not filed anything that could reasonably be

called an appellate brief with this Court. He provided us with a one-page,

handwritten document that is 16 lines in length.

      When appearing before Pennsylvania’s appellate courts, the appealing

party must adequately brief us regarding his claims of trial-court error. Under

the appellate rules, an appellant’s brief must consist of the following matters,

separately and distinctly entitled and in the following order:

         (1)   Statement of jurisdiction.

         (2)   Order or other determination in question.

         (3)   Statement of both the scope of review and the
               standard of review.

         (4)   Statement of the questions involved.

         (5)   Statement of the case.

                                     -2-
J-S33010-22


          (6)    Summary of argument.

          (7)    Statement of the reasons to allow an appeal to
                 challenge the discretionary aspects of a sentence, if
                 applicable.

          (8)    Argument for appellant.

          (9)    A short conclusion stating the precise relief sought.

Pennsylvania Rule of Appellate Procedure 2111(a).

       Mr. Taylor’s one-page filing contains none of the foregoing sections and

discusses no issues of trial-court error.2 Hence, we have nothing to review.

       “This Court possesses discretionary authority to quash, dismiss, or deny

allowance of appeal based upon the substantial defects of [an] appellant’s

brief.” Commonwealth v. Maris, 629 A.2d 1014, 1017 (Pa. Super. 1993)

(citing Pa.R.A.P. 2101). While we will “liberally construe materials filed by

a pro se appellant,” we may not give a pro se litigant special treatment simply

because he “lacks legal training.” Id. Mr. Taylor’s procedural missteps and

defective brief prevent us from conducting a meaningful review.3

       Appeal dismissed.




____________________________________________


2Mr. Taylor states that the trial court should have allowed testimony from his
passenger, but we have no transcript to see how the testimony was offered,
or how the trial court ruled on this evidence. He also requests an investigation
and accident reconstruction by the state of Pennsylvania, but he cites no
authority that entitles him to such relief.



                                           -3-
J-S33010-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/24/2022




                          -4-